Exhibit 10.1

 

EXECUTION COPY

[Triumph]

 

FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

This FOURTH AMENDMENT (this “Amendment”), dated as of June 20, 2011, is among
TRIUMPH RECEIVABLES, LLC, a Delaware limited liability company, as seller (the
“Seller”), TRIUMPH GROUP, INC., a Delaware corporation, as servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), MARKET STREET FUNDING LLC, a Delaware limited liability company
(“Market Street”), as a related committed purchaser and as a conduit purchaser
(in such capacities, together with its successors and permitted assigns in such
capacities, the “Purchaser”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as purchaser agent for Market Street’s purchaser group (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Purchaser Agent”) and as administrator (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrator”).  Capitalized terms used but not otherwise defined herein have
the respective meanings assigned thereto in the Agreement (as defined below).

 

RECITALS

 

1.             The Seller, the Servicer, the Purchaser, the Purchaser Agent and
the Administrator are parties to the Receivables Purchase Agreement, dated as of
August 7, 2008 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Agreement”).

 

2.             Concurrently herewith, the parties hereto are entering into a
Fourth Amended and Restated Purchaser Group Fee Letter (the “A&R Fee Letter”).

 

3.             The Seller, the Servicer, the Purchaser, the Purchaser Agent and
the Administrator desire to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.  Amendments to the Agreement.  The Agreement is hereby amended as
follows:

 

1.1  Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is amended by deleting the date “August 7, 2013”
therein and substituting the date “June 19, 2014” therefor.

 

1.2  Exhibit I to the Agreement is amended by inserting the following new
definition as alphabetically appropriate:

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of April 5, 2011, among Triumph Group, Inc., the other borrowers from
time to time party thereto, PNC Bank, National Association, as administrative
agent, and the various guarantors, financial

 

--------------------------------------------------------------------------------


 

institutions, joint lead arrangers, syndication agents and documentation agents
from time to time party thereto, without giving effect to any (i) amendment,
amendment and restatement, supplement or other modification thereto or
(ii) termination thereof.

 

1.3  Section 2 of Exhibit IV to the Agreement is amended by adding the following
new clause (n) immediately following clause (m) thereof:

 

(n) Financial Covenant.  Triumph shall (and shall cause all “Borrowers” under
and as defined in Credit Agreement (it being understood and agreed that, solely
for purposes of this clause (n), “Borrowers” shall have the meaning as set forth
in the Credit Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time (excluding any termination of the Credit
Agreement)) to) comply in all respects with Section 7.2.17 of the Credit
Agreement, which is hereby incorporated by reference herein.  All definitions
set forth in the Credit Agreement that are used directly or indirectly in
Section 7.2.17 of the Credit Agreement are hereby incorporated herein solely for
purposes of this clause (n).

 

1.4  Exhibit V to the Agreement is amended by (i) deleting “or” at the end of
clause (k), (ii) replacing the period at the end of clause (l) with “; or” and
(iii) inserting the following new clause (m) immediately following clause (l):

 

(m)          Triumph shall fail to perform the covenant set forth in
Section (2)(n) of Exhibit IV to this Agreement and such failure shall, solely to
the extent capable of cure, continue for 10 Business Days after the earlier of
Triumph’s knowledge or notice thereof.

 

SECTION 2.  Waiver and Consent.

 

The parties hereto hereby waive the requirement, pursuant to Section 1.12 of the
Agreement, that they receive at least 90 days prior written notice of the
decision by the Liquidity Providers under the Liquidity Agreement related to the
Conduit Purchaser in such Purchaser Agent’s Purchaser Group regarding the
extension of the then current scheduled commitment expiration date under such
Liquidity Agreement.

 

SECTION 3.  Conditions to Effectiveness.

 

This Amendment shall become effective as of the date hereof, provided that
neither the Facility Termination Date nor a Termination Event or Unmatured
Termination Event has occurred and subject to the condition precedent that the
Administrator shall have received (i) payment in full of each of the Structuring
Fee and the Additional Structuring Fee (each as defined in the A&R Fee Letter)
and (ii) each of the following, each duly executed and dated as of the date
hereof (or such other date satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:

 

2

--------------------------------------------------------------------------------


 

(a)           counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;

 

(b)           counterparts of the A&R Fee Letter (whether by facsimile or
otherwise) executed by each of the parties thereto; and

 

(c)           such other documents, agreements, opinions and instruments as the
Administrator may reasonably request prior to delivery by Administrator of an
executed counterpart of this Amendment.

 

SECTION 4.  Representations and Warranties.

 

Each of the Seller and the Servicer, as applicable, hereby represents and
warrants to the Purchaser, the Purchaser Agent and the Administrator as follows:

 

(a)           Representations and Warranties.  The representations and
warranties contained in Exhibit III of the Agreement are true and correct as of
the date hereof (unless stated to relate solely to an earlier date, in which
case such representations or warranties were true and correct as of such earlier
date).

 

(b)           Enforceability.  The execution and delivery by each of the Seller
and the Servicer of this Amendment, and the performance of each of its
obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts.  This Amendment and the Agreement, as
amended hereby, are each of the Seller’s and the Servicer’s valid and legally
binding obligations, enforceable in accordance with its terms.

 

(c)           No Default.  Immediately after giving effect to this Amendment and
the transactions contemplated hereby, no Termination Event or Unmatured
Termination Event exists or shall exist.

 

SECTION 5.  Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby.  This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.

 

SECTION 6.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 7.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise

 

3

--------------------------------------------------------------------------------


 

applicable conflicts of law principles (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

 

SECTION 8.  Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

 

SECTION 9.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[SIGNATURE PAGES TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

TRIUMPH RECEIVABLES, LLC

 

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name:

M. David Kornblatt

 

Title:

Executive Vice President and CFO

 

 

 

 

 

TRIUMPH GROUP, INC., in its individual capacity and as Servicer

 

 

 

 

 

By:

/s/ M. David Kornblatt

 

Name:

M. David Kornblatt

 

Title:

Executive Vice President and CFO

 

S-1

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC, as a Related Committed Purchaser and as a Conduit
Purchaser

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator and as Purchaser Agent for the Market Street Purchaser Group

 

 

 

By:

/s/ Robyn A. Reeher

 

Name:

Robyn A. Reeher

 

Title:

Vice President

 

S-3

--------------------------------------------------------------------------------